Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 11, 14, 17, 18, 20, 22, 25, 26 and 34-36 are pending. Claims 10, 12, 13, 15, 16, 19, 21, 23, 24, 27-33 and 37-47 have been cancelled.

Specification
The disclosure is objected to for failing to provide a description for parts A. and B. for Figure 3 (e.g., see ¶ 0011).
Appropriate action is advised.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 is drawn to a particulate composition comprising a functionalized carbon quantum dot (QD) and a cationic polymer wherein the cationic polymer comprises a mixture of two or more polymers having different molecular weights. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14, 17, 18, 20, 22, 25, 26, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samboju et al (Patent No. US 8,653,327) in view of Qi et al (2008, ACS Nano, 2:1403-1410) and Wang et al (2014, Adv Healthc Mater, 3: 1203-1209) and Draz et al (2014, Theranostics, 4:872-892), and in further view of Karny et al (2018, Scientific Reports, 8:1-10) and Hu et al (2010, Plant Physiology and Biochemistry, 48:703-709).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 14, 17, 18, 20, 22, 25, 26, 34, 35 and 36 are broadly drawn to a particulate composition comprising a functionalized carbon QD with a size no greater than 15 nm and a cationic polymer with a molecular weight from 1 kDa to about 15 kDa comprising one or more amine functional groups and a polynucleotide that is dsRNA or siRNA for regulating expression of a gene, wherein the cationic polymer is PEI or a branched PEI or a polydiallyldimethylammonium polymer or two or more polymers, wherein the QD comprises PEG with molecular weight from 100 Da to 500 Da, a dispersion composition comprising said particulate composition, an organosilicone surfactant and a solvent and further comprising an osmoticum that affects osmosis, wherein the dispersion composition comprises one or more agrochemicals, a method for delivering a polynucleotide into a cell comprising applying said composition to a plant, and processes for preparing said particulate composition.
Thus, the issue is whether the prior art recognized the need to solve the problem of facilitating the delivery of large macromolecules such as polynucleotides through plant cell walls and plasma membranes (e.g., see the instant specification at ¶ 0003).
Samboju et al teach and claim methods and compositions for use of nanoparticles and linearized nucleic acid molecules for introducing a nucleic acid et al address solving the prior art problem as noted above.
The nucleic acid may confer a trait of interest or inhibit expression of a target gene, and the nanoparticle may be positively charged (col. 2, ¶ 3 and 5; col. 4, ¶ 3; see also col. 6, last ¶ bridging col. 7). The composition may comprise PEG (col. 6, ¶ 2).
	The nanoparticle may be functionalized according to the discretion of the skilled artisan (col. 16, ¶ 1-3) and may have a size from 1-10 nm, for example 2-4 nm (col. 5, ¶ 3). Plants were successfully transformed with positively charged nanoparticles comprising linear DNA, and an organosilicone surfactant such as Silwet L-77 may be used (e.g., see Examples 2 and 3). This method overcomes the prior art problem of delivering foreign nucleic acid molecules to plants through the plant cell wall (col. 1, ¶ 4).
Thus, while Samboju et al teach compositions comprising QDs and cationic polymers and polynucleotides for regulating gene expression, Samboju et al does not teach that the cationic polymers comprise one or more amine functional groups, and does not teach dispersion compositions comprising QDs and polymers.
However, Qi et al teach that nanoparticle carriers allow for efficient delivery of siRNA, and that amine functional groups coupled with QDs is beneficial because they are positively charged allowing for negatively charged siRNA to bind, because they provide strong proton absorbing capability inside acidic cellular compartments, and 
In fact, it has been shown that modified PEI reduces electrostatic binding and increases gene delivery into the cell (p. 2, last ¶).
Similarly, Wang et al teach that low molecular weight PEI coupled with QDs yields a water dispersible nanocarrier with good stability, narrow size distribution, fluorescent properties, low toxicity, good transfection effect in vitro and in vivo, and can serve as a novel imaging trackable gene delivery nanocarrier (see Abstract).
In general, the molecular weight of PEI correlates strongly with toxicity and transfection efficiency, and low molecular weight modified PEI12k has high gene transfection efficiency and good biocompatibility (p. 3, ¶ 1 and 2). Branched PEI for use with QDs was also known in the art (p. 3, ¶ 1).
Just as it was known that QDs could be coupled with PEI, Draz et al teaches that it was also known in the art that compositions comprising carbon nanostructures from graphene oxide (i.e., QDs) and polydiallyldimethylammonium (PDDA) polymers can be used for simple electrostatic loading of siRNA to their surface (p. 881, col. 2, last ¶; see also p. 887, col. 2, last ¶ bridging p. 888; see also Figure 4).
Meanwhile, Karny et al teach nanoscale drug delivery systems with agricultural nutrients (see Abstract). Improving the uptake of agricultural ingredients is necessary for minimizing biotic stress and enhancing yield with the efficiency of uptake depending on absorption, mobility and penetrating the leaf’s barriers (p. 1, ¶ 1-3).
et al teach that compositions comprising QDs and Silwet L-77, an organosilicone surfactant, can be applied to plants and successfully penetrate the root (see Abstract; see p. 703
Therefore, prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the QDs as taught by Samboju et al with a PEI or branched PEI or PDDA as taught by Qi et al and Wang et al and Draz et al because to do so is a design choice as both positively charged, PEGylated QDs have the same function as QDs comprising PEI or branched PEI or PDDA: they each predictably bind nucleic acids of interest to the QD.
Thus, one would be motivated to modify the methods and compositions as taught by Samboju et al with the cationic polymers as taught by Qi et al and Wang et al and Draz et al, and with a reasonable expectation of success, because the aforementioned methods predictably bind DNA of interest and would penetrate the plant cell wall, for example, as taught by Samboju et al.
One would have found it obvious, and with a reasonable expectation of success, to use the modified QDs of Samboju et al in view of Qi et al and Wang et al and Draz et al in an organosilicone composition, for example, as taught by Karny et al and Hue et al, because the art recognizes the need for nanoparticle delivery to crops, and because Hu et al specifically teach that Silwet L-77 allows QDs to penetrate the plant cells wall.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samboju et al (Patent No. US 8,653,327) in view of Qi et al (2008, ACS Nano, 2:1403-et al (2014, Adv Healthc Mater, 3: 1203-1209), and in further view of Wang et al (2016, J Mater Sci, 51:4728-4738).
Claims 1 and 9 are drawn to a particulate composition comprising a functionalized carbon QD with a size no greater than 15 nm and a cationic polymer with a molecular weight from 1 kDa to about 15 kDa comprising one or more amine functional groups and a polynucleotide and also comprising a polyol QD precursor compound.
Samboju et al teach and claim methods and compositions for use of nanoparticles and linearized nucleic acid molecules for introducing a nucleic acid molecule of interest into a plant cell where the nanoparticle may be a semi-conductor nanoparticle such as a QD that is coated with PEG (see Abstract; see also col. 1, last ¶ bridging col. 2; col. 2, ¶ 1; e.g., see claims 1-3 and 9). 
The nucleic acid may confer a trait of interest or inhibit expression of a target gene, and the nanoparticle may be positively charged (col. 2, ¶ 3 and 5; col. 4, ¶ 3; see also col. 6, last ¶ bridging col. 7). The composition may comprise PEG (col. 6, ¶ 2). QDs have been investigated because of their quantum yield and high resistance to photobleaching (col. 6, ¶ 4).
	The nanoparticle may be functionalized according to the discretion of the skilled artisan (col. 16, ¶ 1-3) and may have a size from 1-10 nm, for example 2-4 nm (col. 5, ¶ 3). Plants were successfully transformed with positively charged nanoparticles comprising linear DNA (e.g., see Example 3). This method overcomes the prior art problem of delivering foreign nucleic acid molecules to plants through the plant cell wall (col. 1, ¶ 4).
et al teach that nanoparticle carriers allow for efficient delivery of siRNA, and that amine functional groups coupled with QDs is beneficial because they are positively charged allowing for negatively charged siRNA to bind, because they provide strong proton absorbing capability inside acidic cellular compartments, and because the amine group is expected facilitate siRNA release in the cell (see Abstract; see also p. 2, last ¶).
In fact, it has been shown that modified PEI reduces electrostatic binding and increases gene delivery into the cell (p. 2, last ¶).
Similarly, Wang et al teach that low molecular weight PEI coupled with QDs yields a water dispersible nanocarrier with good stability, narrow size distribution, fluorescent properties, low toxicity, good transfection effect in vitro and in vivo, and can serve as a novel imaging trackable gene delivery nanocarrier (see Abstract).
In general, the molecular weight of PEI correlates strongly with toxicity and transfection efficiency, and low molecular weight modified PEI12k has high gene transfection efficiency and good biocompatibility (p. 3, ¶ 1 and 2). Branched PEI for use with QDs was also known in the art (p. 3, ¶ 1).
Thus, while Samboju et al in view of Qi et al and Wang et al teach compositions comprising QDs and cationic polymers comprising amine functional groups and polynucleotides for regulating gene expression, Samboju et al in view of Qi et al and Wang et al does not teach that the composition also comprises a polyol QD precursor compound.
However, Wang et al teach that pylol is known in the art for synthesizing QDs to improve quantum yield, namely, brightness and photostability (p. 4730; see Quantum yield section).
prima facie obvious to one of ordinary skill in the art to follow synthesis of QDs as taught by Samboju et al in view of Qi et al and Wang et al and to also use polyol as precursor because the art recognizes that doing to improves quantum yield which in turn enhances QD stability, and also allows for determining/tracking delivery of the gene of interest into the plant.
One would have a reasonable expectation of success in doing so because Wang et al teach that polyol can predictably enhance quantum yield of QDs.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samboju et al (Patent No. US 8,653,327) in view of Qi et al (2008, ACS Nano, 2:1403-1410) and Wang et al (2014, Adv Healthc Mater, 3: 1203-1209), and in further view of Milewska-Hendel et al (2017, Scientific Reports, 7:1-13).
Claims 1 and 11 are drawn to a particulate composition comprising a functionalized carbon QD with a size no greater than 15 nm comprising and a cationic polymer with a molecular weight from 1 kDa to about 15 kDa comprising one or more amine functional groups and a polynucleotide wherein the PEG has an average molecular weight of 100 Da to 500 Da.
Samboju et al teach and claim methods and compositions for use of nanoparticles and linearized nucleic acid molecules for introducing a nucleic acid molecule of interest into a plant cell where the nanoparticle may be a semi-conductor nanoparticle such as a QD that is coated with PEG (see Abstract; see also col. 1, last ¶ bridging col. 2; col. 2, ¶ 1; e.g., see claims 1-3 and 9). The nucleic acid may confer a 
	The nanoparticle may be functionalized according to the discretion of the skilled artisan (col. 16, ¶ 1-3) and may have a size from 1-10 nm, for example 2-4 nm (col. 5, ¶ 3). Plants were successfully transformed with positively charged nanoparticles comprising linear DNA (e.g., see Example 3). This method overcomes the prior art problem of delivering foreign nucleic acid molecules to plants through the plant cell wall (col. 1, ¶ 4).
Qi et al teach that nanoparticle carriers allow for efficient delivery of siRNA, and that amine functional groups coupled with QDs is beneficial because they are positively charged allowing for negatively charged siRNA to bind, because they provide strong proton absorbing capability inside acidic cellular compartments, and because the amine group is expected facilitate siRNA release in the cell (see Abstract; see also p. 2, last ¶).
In fact, it has been shown that modified PEI reduces electrostatic binding and increases gene delivery into the cell (p. 2, last ¶).
Similarly, Wang et al teach that low molecular weight PEI coupled with QDs yields a water dispersible nanocarrier with good stability, narrow size distribution, fluorescent properties, low toxicity, good transfection effect in vitro and in vivo, and can serve as a novel imaging trackable gene delivery nanocarrier (see Abstract).
In general, the molecular weight of PEI correlates strongly with toxicity and transfection efficiency, and low molecular weight modified PEI12k has high gene 
Thus, while Samboju et al in view of Qi et al and Want et al teach compositions comprising QDs and cationic polymers and polynucleotides for regulating gene expression, Samboju et al in view of Qi et al and Wang et al does not teach that a QD precursor compound comprising PEG having an average molecular weight of 100 Da to 500 Da.
However, Milewska-Hendel et al teach that solutions comprising nanoparticles and PEG need to be optimized, that higher molecular weight PEG can collapse the cell wall, and that interaction of nanoparticles with plants may not only depend on the species but also the cultivar (p. 5, ¶ 1; see also p. 7, last ¶ bridging p. 8). 
Therefore, prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Samboju et al in view of Qi et al and Wang et al to test different molecular weights of PEG because Milewska-Hendel et al teach that different plant cell types require different amounts of PEG.
It is noted that, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 (II)(A). 
et al, it would have been obvious to test different amounts of PEG to determine the optimal amount for delivering QDs comprising polynucleotides of interest.
One would have a reasonable expectation of success in doing so because the prior art teaches that solutions comprising carbon QDs, PEI and PEG can successfully penetrate the plant cell wall to deliver polynucleotides.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662